               Case 19-60003                     Doc 21              Filed 03/01/19 Entered 03/01/19 16:43:39                   Desc Main
                                                                      Document     Page 1 of 17
                                                                                                                                                3/01/19 4:42PM




                                                               United States Bankruptcy Court
                                                                       Western District of Virginia
 In re      Sheila Cornelia Faulkner                                                                            Case No.    19-60003
                                                                                   Debtor(s)                    Chapter     13



                    AMENDED CHAPTER 13 PLAN COVER SHEET AND NOTICE OF HEARING


            The attached plan is an amended plan that replaces the                             confirmed or         unconfirmed plan
dated      01/16/2019 .



       The Court shall hold a hearing on confirmation of the attached plan and any timely filed objections on
April 11, 2019 at 9:30am at Room 200, US Courthouse 255 W. Main St. Charlottesville, VA 22902


        The following describes the section(s) of the plan being amended, the change in treatment, the affected
creditor(s), and the impact of the change:
            Section of Plan                           Change in Treatment                        Creditor                       Impact of Change
    3.3                                        To pay claim in full                  F&S Financial Marketing               Pays claim in full
                                                                                     1400 Richmond Rd 2nd Fl
                                                                                     Charlottesville, VA 22911-3509

 3.5                                           To surrender property                 Trailways Federal Credit Union        Surrenders Property
                                                                                     1160 Pepsi Place
                                                                                     Suite 110-B
                                                                                     Charlottesville, VA 22901




                                                                                        /s/ Larry L. Miller
                                                                                        Larry L. Miller
                                                                                        Counsel for Debtor(s)

Counsel for the debtor shall file a separate certification of mailing and/or service of the amended chapter 13 plan and this
cover sheet, unless the Court orders otherwise.




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
               Case 19-60003                     Doc 21              Filed 03/01/19 Entered 03/01/19 16:43:39      Desc Main
                                                                      Document     Page 2 of 17
                                                                                                                                  3/01/19 4:42PM




                                                               United States Bankruptcy Court
                                                                       Western District of Virginia
 In re      Sheila Cornelia Faulkner                                                                  Case No.   19-60003
                                                                                   Debtor(s)          Chapter    13



                                                                 CERTIFICATE OF SERVICE
I hereby certify that on March 1, 2019, a copy of the Amended Plan , in conformity with the requirements of
Federal Rule of Bankruptcy Procedure 7004, under Local Rule 3015-1(B), where applicable, was served
electronically or by regular United States mail to all interested parties, the Trustee and all creditors listed below.

 Charlottesville Pain Management
 2050 Abbey Road
 Charlottesville, VA 22911
 Charlottesville Pain Management
 PO Box 7096
 Stockton, CA 95267
 Charlottesville Radiology LTD
 PO Box 197
 State College, PA 16804-0197
 Charlottesville Radiology LTD
 PO Box 371863
 Pittsburgh, PA 15250
 Charlottesville Radiology Ltd.
 PO Box 2545
 Virginia Beach, VA 23450-2545
 Clarence Bowen
 P.O. Box 7545
 Charlottesville, VA 22906
 Clarence Bowen
 P.O. Box 7545
 Charlottesville, VA 22906
 CMRE Financial Services
 Attn: Bankruptcy
 3075 E Imperial Hwy Ste 200
 Brea, CA 92811
 CMRE Financial Services
 Attn: Bankruptcy
 3075 E Imperial Hwy Ste 200
 Brea, CA 92811
 CMRE Financial Svcs, Inc.
 3075 E Imperial Hwy, Ste 200
 Brea, CA 92821
 Comcast
 PO Box 3005
 Southeastern, PA 19398
 Comcast
 3912 LEnox Avenue
 Charlottesville, VA 22901
 Comenitybank/New York
 Attn: Bankruptcy Dept
 Po Box 182125
 Columbus, OH 43218
 Credit Control Corp
 Po Box 120568
 Newport News, VA 23612
 Credit Control Corp
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
               Case 19-60003                     Doc 21              Filed 03/01/19 Entered 03/01/19 16:43:39   Desc Main
                                                                      Document     Page 3 of 17
                                                                                                                            3/01/19 4:42PM




 Po Box 120568
 Newport News, VA 23612
 Dish Network
 PO Box 105169
 Atlanta, GA 30348-5169
 Dish Network
 Dept. 0063
 Palatine, IL 60055
 Dish Network
 P.O. Box 7203
 Pasadena, CA 91109
 Diversified Consultants, Inc.
 PO Box 551268
 Jacksonville, FL 32255
 Diversified Consultants, Inc.
 PO Box 1391
 Southgate, MI 48195
 ERC
 P.O. Box 23870
 Jacksonville, FL 32241
 F&S Financial Marketing
 1400 Richmond Rd 2nd Fl
 Charlottesville, VA 22911-3509
 FedLoan Servicing
 Attn: Bankruptcy
 Po Box 69184
 Harrisburg, PA 17106
 FedLoan Servicing
 Attn: Bankruptcy
 Po Box 69184
 Harrisburg, PA 17106
 FedLoan Servicing
 Attn: Bankruptcy
 Po Box 69184
 Harrisburg, PA 17106
 Fingerhut Direct Marketing
 PO Box 166
 Newark, NJ 07101-0166
 Ginnys/Swiss Colony Inc
 Attn: Credit Department
 Po Box 2825
 Monroe, WI 53566
 Greene Comprehensive Family Dentist
 140 Stoneridge Dr S #200
 Ruckersville, VA 22968
 Greene Comprehensive Family Dentist
 118 Stoneridge Drive, Suite A
 Ruckersville, VA 22968
 Greene County Treasurer's Office
 PO Box 157
 Stanardsville, VA 22973
 Internal Revenue Service
 Insolvency Unit
 400 N 8th St Ste 76
 Richmond, VA 23219-4836
 Internal Revenue Service
 PO Box 7346
 Philadelphia, PA 19101-7346
 Jefferson Capital Systems, LLC
 Po Box 1999
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
               Case 19-60003                     Doc 21              Filed 03/01/19 Entered 03/01/19 16:43:39   Desc Main
                                                                      Document     Page 4 of 17
                                                                                                                            3/01/19 4:42PM




 Saint Cloud, MN 56302
 Medexpress Billing
 PO Box 719
 Dellslow, WV 26531
 Mid America Bank & Trust
 PO Box 5235
 Sioux Falls, SD 57117
 MidAmerica Bank & Trust Company
 Attn: Bankruptcy
 Po Box 400
 Dixon, MO 65459
 National Recovery Agency
 P.O. Box 67015
 Harrisburg, PA 17106
 Progress One Financial, LLC
 6121 Bridleford Dr
 Wesley Chapel, FL 33545
 Rappahannock Electric Co Op
 13252 Cedar Run Church Road
 Culpeper, VA 22701
 Rappahannock Electric Cooperative
 PO Box 34849
 Alexandria, VA 22334
 Rappahannock Electric Cooperative
 PO Box 34757
 Alexandria, VA 22334
 Rent-A-Center
 918 Preston Av
 Charlottesville, VA 22903
 Rent-A-Center
 1920 Rio Hill Ctr
 Charlottesville, VA 22901
 Rent-A-Center
 918 Preston Av
 Charlottesville, VA 22903
 Security Check
 Attn: Bankruptcy Dept
 2612 Jackson Ave W
 Oxford, MS 38655
 Sentara Collections
 PO Box 79698
 Baltimore, MD 21279-0698
 Sentara Healthcare
 PO Box 79698
 Baltimore, MD 21279-0698
 Sentara Martha Jefferson Hospital
 P.O. Box 759132
 Baltimore, MD 21275-9132
 Sentara Martha Jefferson Medical &
 Surgical Associates
 590 Peter Jefferson Pkwy
 Charlottesville, VA 22911
 Sentara Martha Medical Group
 P.O. Box 1583
 Charlottesville, VA 22902
 Sprint
 PO Box 4191
 Carol Stream, IL 60197-4192
 Suntrust Bank
 P.O. Box 85024
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
               Case 19-60003                     Doc 21              Filed 03/01/19 Entered 03/01/19 16:43:39   Desc Main
                                                                      Document     Page 5 of 17
                                                                                                                            3/01/19 4:42PM




 Richmond, VA 23285-5024
 Suntrust Bank
 P.O. Box 26150
 Richmond, VA 23260
 The Rahman Group
 8002 Discovery Drive Ste 311-A
 Henrico, VA 23229
 Total Card, Inc.
 PO Box 84110
 Sioux Falls, SD 57118
 Trailways Federal Credit Union
 1160 Pepsi Place
 Suite 110-B
 Charlottesville, VA 22901
 UVA Health System
 PO Box 530272
 Patient Financial Services
 Atlanta, GA 30353
 UVA Health System - Bankruptcy Dept
 Attn: Amber
 PO Box 800750
 Charlottesville, VA 22908
 UVA Imaging
 PO Box 637248
 Cincinnati, OH 45263-7248
 UVA Medical Center
 PO Box 530272
 Patient Financial Services
 Atlanta, GA 30353
 UVA Physicians Group
 4105 Lewis & Clark Drive
 Charlottesville, VA 22911
 Valley Credit Service, Inc.
 PO Box 2162
 Hagerstown, MD 21742
 Virginia Breast Care
 595 Peter Jefferson Pkwy Ste 320
 Charlottesville, VA 22911
 Virginia Department of Taxation
 Bankruptcy Unit
 PO Box 2156
 Richmond, VA 23218-2156



                                                                               /s/ Larry L. Miller
                                                                               Larry L. Miller
                                                                               Miller Law Group, P.C.
                                                                               485 Hillsdale Drive
                                                                               Suite 341
                                                                               Charlottesville, VA 22901
                                                                               434-974-9776Fax:434-973-6773




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
                 Case 19-60003                       Doc 21          Filed 03/01/19 Entered 03/01/19 16:43:39                     Desc Main
                                                                      Document     Page 6 of 17
                                                                                                                                                        3/01/19 4:42PM

 Fill in this information to identify your case:
 Debtor 1               Sheila Cornelia Faulkner
                              First Name            Middle Name             Last Name
 Debtor 2
 (Spouse, if filing) First Name       Middle Name           Last Name
 United States Bankruptcy Court for the:          WESTERN DISTRICT OF VIRGINIA                                         Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 19-60003                                                                                 have been changed.
                                                                                                                       2.1,2.4,2.5,3.3,3.5 and 5.1
 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$208.00 per Bi-Weekly for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.


APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-60003                       Doc 21          Filed 03/01/19 Entered 03/01/19 16:43:39                      Desc Main
                                                                      Document     Page 7 of 17
                                                                                                                                                       3/01/19 4:42PM



 Debtor                Sheila Cornelia Faulkner                                                      Case number      19-60003

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.


                          Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated
                          amount, and date of each anticipated payment.
                          Plus funds received of $288.00 as of 03/01/2019. Payments to resume 03/30/2019.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $27,328.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                     The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
                          proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
                          the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
                          payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                    Collateral                        Amount of claim          Interest rate      Monthly plan    Estimated total
                                                                                                                   payment         payments by trustee
                                     2007 Kia Optima
 F&S Financial                       127,000 miles
 Marketing                           NADA Value - $4,200               $8,568.72                       6.00%             $260.68                      $9,384.35
                                                                                                                   Disbursed by:
                                                                                                                      Trustee
                                                                                                                      Debtor(s)

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

Official Form 113                                                                  Chapter 13 Plan                                             Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                 Case 19-60003                       Doc 21          Filed 03/01/19 Entered 03/01/19 16:43:39                   Desc Main
                                                                      Document     Page 8 of 17
                                                                                                                                                      3/01/19 4:42PM



 Debtor                Sheila Cornelia Faulkner                                                  Case number      19-60003


             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                     The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request
                     that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay
                     under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be
                     treated in Part 5 below.

 Name of Creditor                                                                Collateral
                                                                                 2007 GMC Envoy Denali 175,000 miles
 Trailways Federal Credit Union                                                  NADA Value - $8,350

Insert additional claims as needed.


 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $2,728.80.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,950.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $4,419.45

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $       .
                 4.00 % of the total amount of these claims, an estimated payment of $ 1,600.00 .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00              .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.


Official Form 113                                                              Chapter 13 Plan                                                Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                 Case 19-60003                       Doc 21          Filed 03/01/19 Entered 03/01/19 16:43:39                         Desc Main
                                                                      Document     Page 9 of 17
                                                                                                                                                            3/01/19 4:42PM



 Debtor                Sheila Cornelia Faulkner                                                          Case number      19-60003

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified
                          below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column
                          includes only payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor              Description of leased                  Current installment               Amount of arrearage to be    Treatment         Estimated
                               property or executory                  payment                           paid                         of arrearage      total
                               contract                                                                                              (Refer to         payments to
                                                                                                                                     other plan        trustee
                                                                                                                                     section if
                                                                                                                                     applicable)
 Clarence
 Bowen                         Residential Lease                                            $0.00                      $1,500.00                           $1,500.00
                                                                      Disbursed by:
                                                                         Trustee
                                                                         Debtor(s)
 Rent-A-Center                 1 bed, 1 cell phone                                          $0.00                         $0.00                            $3,628.02
                                                                      Disbursed by:
                                                                         Trustee
                                                                         Debtor(s)

Insert additional contracts or leases as needed.

 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 The debtors propose to make adequate protection payments other than as provided in Local Rule 4001-2.
 Unless otherwise provided herein, the monthly payment amounts listed in Parts 3.2 and 3.3 of this Chapter 13 Plan will be
 paid as adequate protection beginning prior to confirmation to the holders of allowed secured claims.

 1. Any unsecured proof of claim for a deficiency which results from the surrender and liquidation of the collateral noted in
 paragraph 3.5 of this plan must be filed by the earlier of the following dates or such claim will be forever barred: (1) within
 180 days of the date of the first confirmation order confirming a plan which provides for the surrender of said collateral, or
 (2) within the time period set for the filing of an unsecured deficiency claim as established by any order granting relief from
 the automatic say with respect to said collateral.
 Said unsecured proof of claim for a deficiency must include appropriate documentation establishing that the collateral
 surrendered has been liquidated, and the proceeds applied, in accordance with applicable state law.

 2. Any fees, expenses, or charges accruing on claims set forth in paragraph 3.1 of this Plan which are noticed to the debtor
 pursuant to Bankruptcy Rule 3002.1(c) shall not require modification of the debtor's plan to pay them. Instead, any such
 fees, expenses, or charges shall, if allowed, be payable by the debtor outside the Plan unless the debtor chooses to modify
 the plan to provide for them.

Official Form 113                                                                     Chapter 13 Plan                                               Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 19-60003                       Doc 21          Filed 03/01/19 Entered 03/01/19 16:43:39                 Desc Main
                                                                      Document     Page 10 of 17
                                                                                                                                                  3/01/19 4:42PM



 Debtor                Sheila Cornelia Faulkner                                                      Case number   19-60003


 --All creditors must timely file a proof of claim to receive any payment from the Trustee.
 --If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object
 to confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This
 paragraph does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case,
 after the debtor(s) receive a discharge.
 --If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
 will be treated as unsecured for purposes of distribution under the Plan.
 --The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.


 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Sheila Cornelia Faulkner                                         X
       Sheila Cornelia Faulkner                                              Signature of Debtor 2
       Signature of Debtor 1

       Executed on            March 1, 2019                                            Executed on

 X     /s/ Larry L. Miller                                                      Date     March 1, 2019
       Larry L. Miller
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                              Chapter 13 Plan                                            Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                 Case 19-60003                       Doc 21          Filed 03/01/19 Entered 03/01/19 16:43:39              Desc Main
                                                                      Document     Page 11 of 17
                                                                                                                                                3/01/19 4:42PM



 Debtor                Sheila Cornelia Faulkner                                                  Case number   19-60003

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                $9,384.35

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                               $11,098.25

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                               $1,677.38

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                $3,628.02

 j.    Nonstandard payments (Part 8, total)                                                                    +                                     $0.00


 Total of lines a through j                                                                                                                  $25,788.00




Official Form 113                                                              Chapter 13 Plan                                          Page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case 19-60003   Doc 21 Filed 03/01/19 Entered 03/01/19 16:43:39   Desc Main
                            Document     Page 12 of 17
                       Faulkner, Sheila - 19-60003


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       CHARLOTTESVILLE PAIN MANAGEMENT
                       2050 ABBEY ROAD
                       CHARLOTTESVILLE, VA 22911


                       CHARLOTTESVILLE PAIN MANAGEMENT
                       PO BOX 7096
                       STOCKTON, CA 95267


                       CHARLOTTESVILLE RADIOLOGY LTD
                       PO BOX 197
                       STATE COLLEGE, PA 16804-0197


                       CHARLOTTESVILLE RADIOLOGY LTD
                       PO BOX 371863
                       PITTSBURGH, PA 15250


                       CHARLOTTESVILLE RADIOLOGY LTD.
                       PO BOX 2545
                       VIRGINIA BEACH, VA 23450-2545


                       CLARENCE BOWEN
                       P.O. BOX 7545
                       CHARLOTTESVILLE, VA 22906


                       CLARENCE BOWEN
                       P.O. BOX 7545
                       CHARLOTTESVILLE, VA 22906


                       CMRE FINANCIAL SERVICES
                       ATTN: BANKRUPTCY
                       3075 E IMPERIAL HWY STE 200
                       BREA, CA 92811


                       CMRE FINANCIAL SERVICES
                       ATTN: BANKRUPTCY
                       3075 E IMPERIAL HWY STE 200
                       BREA, CA 92811


                       CMRE FINANCIAL SVCS, INC.
                       3075 E IMPERIAL HWY, STE 200
                       BREA, CA 92821


                       COMCAST
                       PO BOX 3005
                       SOUTHEASTERN, PA 19398
Case 19-60003   Doc 21 Filed 03/01/19 Entered 03/01/19 16:43:39   Desc Main
                        Document     Page 13 of 17
                   Faulkner, Sheila - 19-60003



                   COMCAST
                   3912 LENOX AVENUE
                   CHARLOTTESVILLE, VA 22901


                   COMENITYBANK/NEW YORK
                   ATTN: BANKRUPTCY DEPT
                   PO BOX 182125
                   COLUMBUS, OH 43218


                   CREDIT CONTROL CORP
                   PO BOX 120568
                   NEWPORT NEWS, VA 23612


                   CREDIT CONTROL CORP
                   PO BOX 120568
                   NEWPORT NEWS, VA 23612


                   DISH NETWORK
                   PO BOX 105169
                   ATLANTA, GA 30348-5169


                   DISH NETWORK
                   DEPT. 0063
                   PALATINE, IL 60055


                   DISH NETWORK
                   P.O. BOX 7203
                   PASADENA, CA 91109


                   DIVERSIFIED CONSULTANTS, INC.
                   PO BOX 551268
                   JACKSONVILLE, FL 32255


                   DIVERSIFIED CONSULTANTS, INC.
                   PO BOX 1391
                   SOUTHGATE, MI 48195


                   ERC
                   P.O. BOX 23870
                   JACKSONVILLE, FL 32241


                   F&S FINANCIAL MARKETING
                   1400 RICHMOND RD 2ND FL
                   CHARLOTTESVILLE, VA 22911-3509
Case 19-60003   Doc 21 Filed 03/01/19 Entered 03/01/19 16:43:39   Desc Main
                        Document     Page 14 of 17
                   Faulkner, Sheila - 19-60003



                   FEDLOAN SERVICING
                   ATTN: BANKRUPTCY
                   PO BOX 69184
                   HARRISBURG, PA 17106


                   FEDLOAN SERVICING
                   ATTN: BANKRUPTCY
                   PO BOX 69184
                   HARRISBURG, PA 17106


                   FEDLOAN SERVICING
                   ATTN: BANKRUPTCY
                   PO BOX 69184
                   HARRISBURG, PA 17106


                   FINGERHUT DIRECT MARKETING
                   PO BOX 166
                   NEWARK, NJ 07101-0166


                   GINNYS/SWISS COLONY INC
                   ATTN: CREDIT DEPARTMENT
                   PO BOX 2825
                   MONROE, WI 53566


                   GREENE COMPREHENSIVE FAMILY DENTIST
                   140 STONERIDGE DR S #200
                   RUCKERSVILLE, VA 22968


                   GREENE COMPREHENSIVE FAMILY DENTIST
                   118 STONERIDGE DRIVE, SUITE A
                   RUCKERSVILLE, VA 22968


                   GREENE COUNTY TREASURER'S OFFICE
                   PO BOX 157
                   STANARDSVILLE, VA 22973


                   INTERNAL REVENUE SERVICE
                   INSOLVENCY UNIT
                   400 N 8TH ST STE 76
                   RICHMOND, VA 23219-4836


                   INTERNAL REVENUE SERVICE
                   PO BOX 7346
                   PHILADELPHIA, PA 19101-7346
Case 19-60003   Doc 21 Filed 03/01/19 Entered 03/01/19 16:43:39   Desc Main
                        Document     Page 15 of 17
                   Faulkner, Sheila - 19-60003



                   JEFFERSON CAPITAL SYSTEMS, LLC
                   PO BOX 1999
                   SAINT CLOUD, MN 56302


                   MEDEXPRESS BILLING
                   PO BOX 719
                   DELLSLOW, WV 26531


                   MID AMERICA BANK & TRUST
                   PO BOX 5235
                   SIOUX FALLS, SD 57117


                   MIDAMERICA BANK & TRUST COMPANY
                   ATTN: BANKRUPTCY
                   PO BOX 400
                   DIXON, MO 65459


                   NATIONAL RECOVERY AGENCY
                   P.O. BOX 67015
                   HARRISBURG, PA 17106


                   PROGRESS ONE FINANCIAL, LLC
                   6121 BRIDLEFORD DR
                   WESLEY CHAPEL, FL 33545


                   RAPPAHANNOCK ELECTRIC CO OP
                   13252 CEDAR RUN CHURCH ROAD
                   CULPEPER, VA 22701


                   RAPPAHANNOCK ELECTRIC COOPERATIVE
                   PO BOX 34849
                   ALEXANDRIA, VA 22334


                   RAPPAHANNOCK ELECTRIC COOPERATIVE
                   PO BOX 34757
                   ALEXANDRIA, VA 22334


                   RENT-A-CENTER
                   918 PRESTON AV
                   CHARLOTTESVILLE, VA 22903


                   RENT-A-CENTER
                   1920 RIO HILL CTR
                   CHARLOTTESVILLE, VA 22901
Case 19-60003   Doc 21 Filed 03/01/19 Entered 03/01/19 16:43:39   Desc Main
                        Document     Page 16 of 17
                   Faulkner, Sheila - 19-60003



                   RENT-A-CENTER
                   918 PRESTON AV
                   CHARLOTTESVILLE, VA 22903


                   SECURITY CHECK
                   ATTN: BANKRUPTCY DEPT
                   2612 JACKSON AVE W
                   OXFORD, MS 38655


                   SENTARA COLLECTIONS
                   PO BOX 79698
                   BALTIMORE, MD 21279-0698


                   SENTARA HEALTHCARE
                   PO BOX 79698
                   BALTIMORE, MD 21279-0698


                   SENTARA MARTHA JEFFERSON HOSPITAL
                   P.O. BOX 759132
                   BALTIMORE, MD 21275-9132


                   SENTARA MARTHA JEFFERSON MEDICAL &
                   SURGICAL ASSOCIATES
                   590 PETER JEFFERSON PKWY
                   CHARLOTTESVILLE, VA 22911


                   SENTARA MARTHA MEDICAL GROUP
                   P.O. BOX 1583
                   CHARLOTTESVILLE, VA 22902


                   SPRINT
                   PO BOX 4191
                   CAROL STREAM, IL 60197-4192


                   SUNTRUST BANK
                   P.O. BOX 85024
                   RICHMOND, VA 23285-5024


                   SUNTRUST BANK
                   P.O. BOX 26150
                   RICHMOND, VA 23260


                   THE RAHMAN GROUP
                   8002 DISCOVERY DRIVE STE 311-A
                   HENRICO, VA 23229
Case 19-60003   Doc 21 Filed 03/01/19 Entered 03/01/19 16:43:39   Desc Main
                        Document     Page 17 of 17
                   Faulkner, Sheila - 19-60003



                   TOTAL CARD, INC.
                   PO BOX 84110
                   SIOUX FALLS, SD 57118


                   TRAILWAYS FEDERAL CREDIT UNION
                   1160 PEPSI PLACE
                   SUITE 110-B
                   CHARLOTTESVILLE, VA 22901


                   UVA HEALTH SYSTEM
                   PO BOX 530272
                   PATIENT FINANCIAL SERVICES
                   ATLANTA, GA 30353


                   UVA HEALTH SYSTEM - BANKRUPTCY DEPT
                   ATTN: AMBER
                   PO BOX 800750
                   CHARLOTTESVILLE, VA 22908


                   UVA IMAGING
                   PO BOX 637248
                   CINCINNATI, OH 45263-7248


                   UVA MEDICAL CENTER
                   PO BOX 530272
                   PATIENT FINANCIAL SERVICES
                   ATLANTA, GA 30353


                   UVA PHYSICIANS GROUP
                   4105 LEWIS & CLARK DRIVE
                   CHARLOTTESVILLE, VA 22911


                   VALLEY CREDIT SERVICE, INC.
                   PO BOX 2162
                   HAGERSTOWN, MD 21742


                   VIRGINIA BREAST CARE
                   595 PETER JEFFERSON PKWY STE 320
                   CHARLOTTESVILLE, VA 22911


                   VIRGINIA DEPARTMENT OF TAXATION
                   BANKRUPTCY UNIT
                   PO BOX 2156
                   RICHMOND, VA 23218-2156
